Title: To Benjamin Franklin from Fournier, 3 March 1781
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


Monsieur
Paris Le 3 mars 1781
J’ai Reçu L’honneur de La vôtre par laquelle vous me demandés Les p. L’s. et L’j Long. Je Croyois qu’il vous manquoit seulement Le p, Les point, virgule, et apostrophe, quand aux autres vous dévés Les avoir dans La frappe; Je vais m’occuper de vous Les faire faire, et j’irai vous Les Portez moi même Le premier d’avril; ne pouvant être fini auparavant attendu que depuis plusieurs jours Je me trouve très indisposé je vais faire éffort sur moi même pour vous satisfaire Selon vos desirs: vous assurant en attendant que je suis avec La Considération La plus distinguée, Monsieur, Votre très humble et très obeissant serviteur
FOURNIER LE JEUNE
M B Franklin. a Passy
 
Addressed: A Monsieur / Monsieur B Franklin / A Passy
Notation: Fournier le Jeune 3. mars 1781.
